Case 1:18-cv-00823-CFC Document 180-4 Filed 04/24/20 Page 1 of 14 PageID #: 17450




                  EXHIBIT 19
Case 1:18-cv-00823-CFC Document 180-4 Filed 04/24/20 Page 2 of 14 PageID #: 17451
Case 1:18-cv-00823-CFC Document 180-4 Filed 04/24/20 Page 3 of 14 PageID #: 17452




                  EXHIBIT 20
Case 1:18-cv-00823-CFC Document 180-4 Filed 04/24/20 Page 4 of 14 PageID #: 17453
Case 1:18-cv-00823-CFC Document 180-4 Filed 04/24/20 Page 5 of 14 PageID #: 17454




                  EXHIBIT 21
Case 1:18-cv-00823-CFC Document 180-4 Filed 04/24/20 Page 6 of 14 PageID #: 17455
Case 1:18-cv-00823-CFC Document 180-4 Filed 04/24/20 Page 7 of 14 PageID #: 17456




                  EXHIBIT 22
Case 1:18-cv-00823-CFC Document 180-4 Filed 04/24/20 Page 8 of 14 PageID #: 17457
Case 1:18-cv-00823-CFC Document 180-4 Filed 04/24/20 Page 9 of 14 PageID #: 17458




                  EXHIBIT 23
Case 1:18-cv-00823-CFC Document 180-4 Filed 04/24/20 Page 10 of 14 PageID #: 17459
Case 1:18-cv-00823-CFC Document 180-4 Filed 04/24/20 Page 11 of 14 PageID #: 17460




                   EXHIBIT 24
Case 1:18-cv-00823-CFC Document 180-4 Filed 04/24/20 Page 12 of 14 PageID #: 17461
Case 1:18-cv-00823-CFC Document 180-4 Filed 04/24/20 Page 13 of 14 PageID #: 17462




                   EXHIBIT 25
Case 1:18-cv-00823-CFC Document 180-4 Filed 04/24/20 Page 14 of 14 PageID #: 17463
